This appeal is from an order overruling a general and special demurrer to and a motion to strike the amended bill of complaint, the cause in all respects being predicated on facts similar to those prevailing in William V. Knott, as Treasurer of the State of Florida, vs. S.D. Morris, as Successor Trustee, filed this date. *Page 1306 
It is first contended that the amended bill of complaint was an improper pleading because the matter and substance thereof should have been presented by supplemental bill rather than by an amended bill.
Parties and subject matter germane to and existing at the time of the filing of the original bill if omitted therefrom may on proper application be supplied by amendment. Parties and subject matter accruing subsequent to the filing of the original bill may be supplied by supplemental bill if germane to and they are material to the case. Matter which changes the rights of the parties cannot be included in a supplemental bill. Bloxham vs. Florida Cent. and P. R.R., 39 Fla. 243, 22 So. 697; Schwab vs. Schwab, 93 Md. 382, 49 Atl. Rep. 331, 52 L. R. A. 414. We have examined the amended bill complained of and no new parties or subject matter were added thereby and the allegations and prayer therein were germane to the original bill.
Other assignments of error complained of the non-joinder of necessary parties, the inclusion in the bill of immaterial and irrelevant subject matter, and the attempt at statutory construction. These assignments have been examined and such error as they present is clearly shown to be harmless.
The order appealed from is accordingly affirmed.
WHITFIELD, P.J., AND HUTCHISON, Circuit Judge, concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.
DAVIS, J., disqualified.